    Case 2:17-cr-00181-JTM-DMD Document 577 Filed 06/02/21 Page 1 of 1



MINUTE ENTRY
MILAZZO, J.
JUNE 2, 2021


 JS-10: 00:05

                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                CRIMINAL ACTION

VERSUS                                                  17-181

CHAD ALLEN SCOTT                                        SECTION "H"
RODNEY P. GEMAR
                                FRYE HEARING

CASE MANAGER: BRIDGET GREGORY
COURT REPORTER: ALEXIS VICE
LAW CLERK: EMMY SCHROETER

APPEARANCES: CHARLES MIRACLE & TIMOTHY DUREE, AUSA
             KERRY MILLER, & KRISTEN ARMOND, FOR DEFENDANT,
             CHAD ALLEN SCOTT
             BRADLEY EGENBERG & AARON HURD, FOR DEFENDANT,
             RODNEY P. GEMAR

Court begins at 11:00 a.m.
Counsel appear for the record.
Defendants are present.
The Court conducted a hearing pursuant to Missouri v. Frye as to defendants,
Chad Allen Scott and Rodney P. Gemar.
The Court questioned the government, defendants, and the defendants' counsel
regarding any plea offers tendered to the defendants.
This matter will proceed to a jury trial on June 7, 2021.

Court adjourned at 11:05 a.m.


                                             BBBBBBBBBBBBB
